Citation Nr: 0400111	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  03-02 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hayfever/allergies.

2.  Entitlement to service connection for a scar, claimed as 
secondary to removal of a left jaw cyst.  

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a low 
back injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1971 to July 1974.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In November 2002 the veteran was 
offered the option of a Decision Review Officer review of his 
claims.  Although he ultimately responded that he indeed 
desired such review, the response was not received within the 
60 days provided, and the case was certified to the Board for 
appellate review.  

The appeal regarding the issues of service connection for 
allergies, and for a scar claimed as secondary to removal of 
a left jaw cyst, is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  Seasonal hayfever was noted on the veteran's enlistment 
examination, and there is no evidence that a hayfever/allergy 
disorder increased in severity during service.  

2.  A rating decision in December 1991 denied service 
connection for residuals of a low back injury on the basis 
that there was no evidence to support the veteran's 
contention that he sustained such injury in service; the 
veteran initiated, but did not perfect, and appeal of that 
decision.  

3.  Evidence received since the December 1991 decision either 
duplicates or is cumulative to evidence then of record, does 
not tend to show that a low back injury in service occurred 
or a nexus between any current low back disorder and service, 
and does not raise a reasonable possibility of substantiating 
the claim.  




CONCLUSIONS OF LAW

1.  Service connection for hayfever/allergies in not 
warranted.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306, 3.380 (2003).  

2.  Evidence received since the December 1991 decision is not 
new and material, and the claim of service connection for 
residuals of a low back injury may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There was a significant change in the law prior to this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107) became law.  Regulations implementing the 
VCAA have been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.  

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
issues were addressed on the merits, and well-groundedness is 
not an issue.  In the June 2002 decision, and in a January 
2003 statement of the case (SOC), the veteran was notified of 
the evidence necessary to substantiate his claims, and of 
what was of record.  By correspondence in February 2002, he 
was notified of the VCAA and how it applied to his claims.  
The January 2003 SOC clearly cited the changes in the law 
brought about by the VCAA and implementing regulations; it 
explained that VA would make reasonable efforts to help the 
veteran get pertinent evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Although the RO's February 2002 letter 
requested that the veteran respond with any new evidence in 
support of his claims within 60 days, (a time restriction 
that was recently invalidated), he was further notified that 
evidence submitted within a year from the date of that 
correspondence would be considered; and nearly two years have 
passed since then.  See Paralyzed Veterans of American v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  Under the Veterans Benefits Act of 2003, Pub. L. 108-
183, § 701, 117 Stat. 2651,__ (Dec. 16, 2003)(to be codified 
at 38 U.S.C. §__), the Board may proceed with consideration 
of the appeal. 

The RO has obtained the veteran's service medical records and 
all postservice VA outpatient records, and he was afforded VA 
examinations regarding these disabilities.  In September 2002 
correspondence, the veteran contended that he was treated for 
a back disorder in a U.S. Army hospital while he was 
stationed in Seoul, South Korea, and that VA has failed to 
obtain such records.  A review of the claims file, however, 
indicates that service medical records from a U.S. Army 
hospital in Seoul, South Korea, are included with the service 
medical records.  Those records reflect the veteran's 
complaints of headaches and a stiff neck, and are further 
addressed in the decision below.  The veteran also asked the 
RO to obtain a line of duty determination regarding a motor 
vehicle accident.  The RO requested such information 
previously, and was advised in December 1991 that such a 
determination was not a matter of record.  There is nothing 
of record, beyond the veteran's own contentions, indicating 
that the service medical records are incomplete.  In this 
regard, the Board finds that there is simply no indication 
that there is any relevant evidence outstanding.  Development 
is complete to the extent possible; VA's duties to notify and 
assist are met.  

Service Connection for Hayfever/Allergies

Service medical records include a July 9, 1971, report of 
medical history on the veteran's induction into service 
(provided approximately 11 days prior to his entry onto 
active duty), wherein the veteran responded "yes" when 
asked if he had, or ever had, hay fever.  In the same report, 
the service examiner also noted that the veteran had summer 
hayfever.  In a June 1974 report of medical history on his 
separation from service, the veteran again reported that he 
had hayfever, and the service examiner noted that the veteran 
had "hay fever - with allergy."  The service medical 
records are negative for treatment of any kind for hayfever 
and/or allergies.  The veteran reports that he did not suffer 
from allergies prior to service.  See statement dated and 
received in December 2001.
On VA examination in December 1991, the examiner reported 
that the veteran had hayfever.  Examination of the nose, 
sinuses, mouth, and throat was essentially normal.  The final 
diagnosis did not include findings of hayfever and/or 
allergies.  VA outpatient records from March 2001 to March 
2002 are negative for clinical findings or treatment of 
hayfever and/or allergies.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

A veteran who served during a period of war after December 
31, 1946, is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
his entrance examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331 (1993); Akins v. Derwinski, 1 Vet. App. 228 
(1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292 (1991); Jensen v. Brown, 4 Vet. App. 304 (1993).

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

The veteran is not entitled to the presumption of soundness 
on service entry insofar as hay fever and/or allergies are 
concerned because hay fever was noted on the June 1971 report 
of medical history given approximately 11 days prior to his 
entry into active duty.  The veteran expressly noted that he 
experienced hayfever, and the examiner confirmed a finding of 
hayfever.  Thus, the veteran's assertion that he did not 
suffer from hayfever and/or allergies prior to service is 
inconsistent with official contemporaneous records, and is 
not credible.  

The question then becomes whether the veteran's 
hayfever/allergy disability was aggravated in service.  In 
that regard, it is significant that the veteran was not seen 
or treated in service for hayfever or allergies, and there is 
no postservice evidence (prior to a December 1991 VA 
examination report) noting or showing treatment for hayfever 
and/or allergies.  Such evidence is inconsistent with a 
finding that any hayfever and/or allergy increased in 
severity during service.  There is no medical opinion or 
other medical evidence suggesting that the veteran has 
hayfever and/or an allergy that began in, or became worse 
during, service.  Without any competent evidence of 
incurrence or aggravation of hayfever and/or allergies during 
service, service connection for such disability is not 
warranted. 

The veteran's statements and contentions regarding a 
relationship between his hayfever and/or allergy and service 
cannot establish that any such disability was incurred or 
aggravated in service.  As a layperson, he is not competent 
to establish medical etiology by his own unsupported opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

By a preponderance, the evidence establishes that the veteran 
had the claimed disability on service entrance, and that it 
was not aggravated in service.  Hence, service connection for 
hayfever/allergies is not warranted.  

New and Material Evidence to Reopen a Claim of Service 
Connection for Residuals of a Low Back Injury

By a December 1991 decision, the RO denied service connection 
for residuals of a low back injury on the basis that there 
was no evidence that the veteran sustained a low back injury 
during service.  The veteran did not perfect an appeal of the 
decision.  The December 1991 RO decision is the last final 
decision of record on the claim of service connection for 
residuals of a low back injury.  

In the veteran's November 1991 application for service 
connection for residuals of a low back injury, he reported 
that he sustained low back injuries in two separate motor 
vehicle accidents during his service in Korea.  Evidence of 
record in December 1991 included service medical records 
which were negative for any low back injury.  An August 1972 
statement of medical examination and duty status (DA Form 
2173) showed that the veteran presented to a U.S. Army 
hospital in Seoul, South Korea, after he woke up with a stiff 
neck and a headache.  The report expressly noted that the 
veteran "is alleged to have awaken [sic] with a headache and 
stiff neck and is not deemed to be an injury case."  The 
diagnosis was cervical sprain and headache, and it was 
determined that no treatment would be rendered.  The 
remainder of the service medical records, including a June 
1974 report of medical examination on the veteran's 
separation from service, are negative for any musculoskeletal 
disorder.  The RO sought a service department line of duty 
determination regarding a motor vehicle accident and was 
advised in December 1991 that such a determination was not a 
matter of record.  

On VA examination in December 1991, the veteran complained of 
constant low back pain and told the examiner that the pain 
was a residual of two motor vehicle accidents in 1973.  The 
first accident allegedly occurred when a 3/4 ton truck the 
veteran was driving rolled over when he swerved to avoid a 
collision.  He reported that he was hospitalized for 
approximately one week after the accident.  The second 
accident allegedly occurred when his jeep went off an 
embankment and flipped over three or four times.  He reported 
that he was thrown from the jeep, he was unconscious for a 
period of time, and he was treated for injuries and released.  
The examiner stated that the veteran gave no specific history 
of back injury, and it was noted that the veteran reported 
the onset of his back pain was in 1974.  He also stated that 
he underwent a spinal tap for back pain while he was in 
Korea.  He did not have a current physician, he was not 
receiving any treatment for back pain, and he was not taking 
any prescribed or over-the-counter medications.  The service 
medical records were not available for review in conjunction 
with the examination.  Examination of the low back showed 
minimal tenderness at L5-S1 midline.  No spasm was noted.  
The veteran was able to flex forward and touch his toes.  
Extension was to 30 degrees, and he was able to bend right 
and left to 40 degrees.  He was able to squat to the floor 
and rise without difficulty.  X-rays revealed suspect minor 
degenerative disc disease at L4-5.  There was no evidence of 
fracture, localized bony destruction, spondylolisthesis, or 
neural arch defect.  The sacroiliac joints were open.  The 
diagnosis was history of motor vehicle accident in the 
service with alleged lumbosacral injury in 1973, with chronic 
low back pain.  

Evidence received subsequent to the December 1991 decision is 
as follows:  

?	A report of accidental injury (VA Form 21-4176), wherein 
the veteran reported that the first motor vehicle 
accident in service happened when he was in a vehicle 
that overturned while attempting to avoid a head-on 
collision with a 21/2 ton Army truck.  The second accident 
allegedly occurred when an embankment on a narrow road 
gave way, causing the 3/4 ton truck the veteran was in to 
overturn.  

?	Postservice medical evidence, including a copy of a 
December 1991 X-ray report that was of record when the 
RO issued the December 1991 decision.  VA outpatient 
records dated from March 2001 to May 2002 show that in 
March 2002 the veteran complained of moderate back pain 
on flexion and extension, and mild pain when ambulating.  
X-rays taken in March 2002 showed mild to moderate 
degenerative joint disease at L3-4 and L4-5, with 
minimal degenerative joint disease at other levels 
except L5-S1.  The remainder of the VA outpatient 
records primarily reflect interaction between the 
veteran and a social worker in regard to the veteran's 
homelessness, and attempts to provide him treatment for 
health problems unrelated to those at issue in this 
appeal.  

?	Two forms of authorization and consent to release 
information to VA (VA Form 21-4142), wherein the veteran 
reported that he was treated for a back disorder at a 
private medical care facility in 1978.  In response to 
letters from VA requesting such records, the private 
medical care facility reported that there were no 
records pertaining to the veteran on or around the date 
of service the veteran provided.  

?	Written statements from the veteran reiterating his 
contention that service connection is warranted for 
residuals of a low back injury because he has a low back 
disorder that is related to injuries he sustained in 
motor vehicle accidents during service.  

As noted above, the veteran's claim of service connection for 
residuals of a low back injury was denied in December 1991.  
The veteran initiated, but did not perfect, an appeal of the 
decision.  Accordingly, it is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. 
§ 5108, "[I]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

The Board notes that the regulation regarding new and 
material evidence has been amended.  38 C.F.R. § 3.156(a).  
The amendment to 38 C.F.R. § 3.156(a) applies to claims to 
reopen a finally decided claim received on or after August 
29, 2001.  Because the veteran's request to reopen his claim 
of service connection for a residuals of a low back injury 
was filed in November 2001, the amended regulation applies to 
this claim.  Under the amended version of 38 C.F.R. 
§ 3.156(a), "new" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In the circumstances of this case, as service connection for 
residuals of a low back injury was denied based on findings 
that there was no evidence of a low back injury in service, 
and no connection between a current low back disorder and 
service, for new evidence to be material, it would have to 
tend to show that there was a low back injury in service, as 
well as a nexus between such injury and a current low back 
disability.  

The copy of the December 1991 X-ray report showing minor 
degenerative disc disease at L4-5 was associated with the 
claims folder and was considered prior to the RO's December 
1991 decision.  A photocopy of that record is merely 
duplicate evidence, and not "new."  

The medical evidence reflecting outpatient treatment at VA 
medical facilities is "new" in the sense that it was not 
before the RO at the time of the December 1991 decision.  
However, such medical records simply reflect that the veteran 
complained of low back pain, and X-rays confirmed diagnosis 
of mild to moderate degenerative joint disease at L3-4 and 
L4-5, with minimal degenerative joint disease at other levels 
except L5-S1.  These records merely confirm matters that are 
not in dispute.  They do not tend to show that the veteran 
sustained a low back injury in service, nor do they tend to 
show that any low back disorder is related to service.  Thus, 
they do not relate to an unestablished fact necessary to 
substantiate the claim, and do not raise a reasonable 
possibility of substantiating the claim.  

Regarding the veteran's own assertions that he now has a low 
back disorder which is related to service, such lay 
statements are not competent evidence inasmuch as opinions 
regarding such matters require medical expertise, and 
laypersons lack such expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The Board is aware that the veteran's 
history of low back injuries due to motor vehicle accidents 
in service was noted in the December 1991 VA examination 
report (which had been of record).  That notation was (and 
remains) a bare transcription of lay history, and thus is not 
competent medical evidence that the veteran currently has a 
low back disorder related to his service.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).  As was noted previously, the 
RO specifically (based on the veteran's request) sought a 
line of duty determination by the service department 
regarding the alleged injury in service and was advised that 
such was not a matter of record.  

In sum, while some of the evidence received since the 
December 1991 rating decision may be new, none is material, 
and the claim may not be reopened.  


ORDER

Service connection for hayfever/allergies is denied.

The appeal to reopen a claim of service connection for 
residuals of a low back injury is denied.


REMAND

In a claim for disability compensation, the duty to assist 
includes conducting a thorough, contemporaneous medical 
examination.  The medical evidence at hand suggests that 
further evaluation regarding a connection between service and 
an alleged scar on the veteran's left jaw is indicated.  This 
is so particularly in light of the service medical records 
indicating the veteran underwent surgery to remove a cyst 
from the left jaw area, and postservice medical evidence 
indicating that he has scars on various areas of his body.  
Specifically, the evidence indicates that he had a sebaceous 
cyst appear and recur in service, and surgical excision of 
the cyst was performed during service.  He has not been 
examined by VA to determine whether he has a residual scar 
from that cyst removal.  

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination.  38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination in an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for the veteran 
to be afforded an appropriate VA 
examination to determine whether he has a 
scar on his left jaw that is, as likely 
as not, related to a cyst removal in 
service.  His claims file must be made 
available to the examiner for review in 
conjunction with the examination.  

2.  The RO should then readjudicate this 
claim.  If it remains denied, the RO 
should provide the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board for further 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



